Opinion filed December 3, 2015




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-15-00132-CV
                                     ___________

                IN THE INTEREST OF K.J.G., A CHILD


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C45962


                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of K.J.G. The father timely filed a notice of
appeal; the mother did not appeal. In two issues on appeal, he challenges the legal
and factual sufficiency of the evidence to support termination. We affirm.
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2015). To determine if
the evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient, we give due deference to the finding and determine whether, on
the entire record, a factfinder could reasonably form a firm belief or conviction about
the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex.
2002). To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has committed one of the acts listed in Section
161.001(b)(1)(A)–(T) and that termination is in the best interest of the child. FAM.
§ 161.001(b).
      In this case, the trial court found that the father had committed two of the acts
listed in Section 161.001(b)(1)—those found in subsections (E) and (O).
Specifically, the trial court found that the father had engaged in conduct or
knowingly placed the child with persons who engaged in conduct that endangered
the physical or emotional well-being of the child and that the father had failed to
comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of the child, who had been in the managing
conservatorship of the Department of Family and Protective Services for not less
than nine months as a result of the child’s removal from the parent for abuse or
neglect.   The trial court also found, pursuant to Section 161.001(b)(2), that
termination of the father’s parental rights would be in the best interest of the child.
On appeal, the father challenges the trial court’s findings under subsections (E) and
(O), but he does not challenge the best interest finding.
      The record shows that the Department of Family and Protective Services first
became involved with the child in May 2014 when he was two months old. The
child was in the care of his mother while she was under the influence of drugs. The
mother had also posted messages on social media about selling drugs so that she
could get formula and diapers. At the time of removal, the mother admitted that she
and the man with whom she was living used methamphetamine.
                                           2
      Although the child was not removed from the father’s care, the father was
ordered to participate in various services that were necessary for him to obtain the
return of his child. The record shows that the father was incarcerated for a majority
of the time that this case was pending. The father had made no attempt to contact
the child during the period that he was not incarcerated. Due to his incarceration,
the father was not able to complete a majority of the services. He did complete two
of the court-ordered services while in jail. However, the record shows that the
Department gave him a parenting packet that he could have completed while he was
in jail. He did not do so. The record also shows that the father has an extensive
criminal history and has not demonstrated that he can provide the child with a safe
environment. Additionally, the father did not fully cooperate with the Department;
he refused to meet with the Department during four different months. The evidence
at trial showed that the father did not complete the court-ordered services and, thus,
failed to comply with the trial court’s order.
      The record contains clear and convincing evidence that the father failed to
comply with the provisions of a court order that specifically established the actions
necessary for him to obtain the return of the child who had been in the
conservatorship of the Department for more than nine months and had been removed
due to abuse or neglect. The father specifically asserts on appeal that the Department
failed to prove by clear and convincing evidence that the child was removed due to
his neglect and that the father was able to perform the court-ordered services but
simply refused to do so.
      Section 161.001(b)(1)(O) does not “make a provision for excuses” for the
parent’s failure to comply with the court-ordered services. In re J.S., 291 S.W.3d
60, 67 (Tex. App.—Eastland 2009, no pet.) (quoting In re T.N.F., 205 S.W.3d 625,
631 (Tex. App.—Waco 2006, pet. denied)) (internal quotation marks omitted).
Clear and convincing evidence also reflected that the child had been removed due to
                                           3
abuse or neglect and that the child had been in the care of the Department for well
over nine months. See In re E.C.R., 402 S.W.3d 239, 248 (Tex. 2013) (holding that
“abuse or neglect” as used in subsection (O) “necessarily includes the risks or threats
of the environment in which the child is placed”). Furthermore, even though the
child was not removed from the father’s home and was not removed as a result of
allegations of abuse or neglect made specifically against the father, the father was
still required to comply with subsection (O). In re D.R.A., 374 S.W.3d 528, 532
(Tex. App.—Houston [14th Dist.] 2012, no pet.). The parent who fails to comply
with a court order as required by subsection (O) need not be the same person whose
abuse or neglect triggered the child’s removal. In re D.R.J., 395 S.W.3d 316, 320
(Tex. App.—Fort Worth 2013, no pet.). Consequently, we hold that the evidence is
legally and factually sufficient to support the trial court’s finding under
Section 161.001(b)(1)(O). The father’s second issue on appeal is overruled
      Because we find the evidence sufficient to support termination of the father’s
parental rights under subsection (O), we need not reach the father’s first issue in
which he challenges the sufficiency of the evidence to support termination under
subsection (E). See TEX. R. APP. P. 47.1. A finding that the father committed any
one of the acts under Section 161.001(b)(1)(A)–(T) is sufficient to support
termination.
      We affirm the trial court’s order of termination.




                                                     JIM R. WRIGHT
                                                     CHIEF JUSTICE
December 3, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          4